IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
ANDREW P. SCHOTTENSTEIN,
LICENSEE,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4648

DEPARTMENT OF BUSINESS
AND       PROFESSIONAL
REGULATION,
CONSTRUCTION INDUSTRY
LICENSING BOARD, AND
ANTHONY   DEMEO    AND
CARA DEMEO,

      Appellees.


_____________________________/

Opinion filed June 5, 2017.

An appeal from an order of the Construction Industry Licensing Board.
Jim Evetts, Chairman.

Dale S. Shelton, The Bush Law Group, LLC, Tallahassee, for Appellant.

Dwight O. Slater, Chief Appellate Counsel, Department of Business & Professional
Regulation, Tallahassee; M. Daniel Hughes, M. Daniel Hughes & Associates , P.A.,
Fort Lauderdale, for Appellees.
PER CURIAM.

     AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.




                                 2